Citation Nr: 0218575	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  95-42 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1982 to 
July 1986 and from October 1987 to November 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has since moved to 
Florida and the St. Petersburg RO is now the agency of 
original jurisdiction.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2. Disability resulting from a head injury preexisted 
service, but it was aggravated while the veteran was on 
active duty.


CONCLUSION OF LAW

Residuals of a head injury were aggravated in service.  
38 U.S.C.A. §§ 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The July 1995 rating decision, the September 1995 
statement of the case (SOC) and the August 1996, September 
1998, and July 2002 supplemental statements of the case 
(SSOC) advised the veteran of the laws and regulations 
pertaining to service connection and aggravation of a pre-
service injury.  These documents informed the veteran of 
the evidence of record and explained the reasons and bases 
for denial.  The veteran was specifically informed of the 
criteria for service connection for aggravation of a 
preexisting disability.  A June 1999 letter from the RO to 
the veteran informed him that he needed to submit any 
evidence of recent treatment for his head injury.  A 
September 2001 letter to the veteran specifically asked 
him to submit medical evidence that his residuals of a 
head injury worsened during service.  The veteran 
responded to the September 2001 letter, indicating that he 
had not received any additional treatment, and reiterating 
his statements that he believed his head injury to have 
worsened in service.  In keeping with the duty to assist, 
the veteran was provided VA examinations in January 1997 
and May 2000.  Additionally, the RO gathered the veteran's 
service medical records, private treatment records, and 
Social Security records.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to service connection for residuals of a 
head injury

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306(a) 
(2002).  In deciding an aggravation claim, the Board must 
determine, after having found the presence of a 
preexisting condition, whether there has been any 
measurable worsening of the disability during service and 
whether such worsening constitutes an increase in 
disability.  See, Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The record reveals that the veteran was injured in a motor 
vehicle accident in July 1978.  He sustained multiple 
fractures as well as a serious head injury, and was in a 
coma for several weeks.  He suffered from memory loss, 
difficulty concentrating, some speech and coordination 
impairment, and definite impairment of intellectual 
functioning.  Transcripts from junior high school and high 
school reflect that his grade point average dropped 
following the 1978 accident.  The veteran's service 
entrance examination indicated the history of head injury 
but also showed no residuals of the accident.  The 
veteran's service medical records reveal that he suffered 
a head injury when hit with a beer bottle during an 
altercation with Korean civilians in May 1985.  An x-ray 
examination revealed no significant abnormality.  Military 
personnel records reflect the results of aptitude tests 
taken in May 1982 (prior to service entry) and September 
1987 (following the inservice head injury).  The 1987 
aptitude test scores were measurably higher than the 1982 
scores.  

The veteran left the Army in November 1988.  Private 
medical records reflect that the veteran incurred multiple 
head lacerations when he was hit by an automobile while 
riding his bicycle.  An October 1996 report from Dr. 
Burnbaum reveals the veteran's level of functioning.  Dr. 
Burnbaum is the same neurologist who saw the veteran after 
his accident.  Dr. Burnbaum indicated that the veteran had 
some significant problems on routine mental status 
testing.  The veteran had significant difficulty with 
concentration, short term memory, abstraction, and 
judgment.  Dr. Burnbaum stated that he could not know how 
the veteran was doing just prior to his 1985 injury, but 
that the veteran is doing about the same as he was in 
1979.  Dr. Burnbaum indicated that the veteran certainly 
could have had significant improvement between 1979 and 
1985 and then worsened again after the 1985 injury.  
According to Dr. Burnbaum, it is well known that these 
kinds of head injuries can be cumulative and there can be 
progressive loss of cognitive function with recurrent head 
injury.

The veteran underwent a VA examination in January 1997.  
The examiner noted the veteran's history and found that 
the veteran was suffering from some short-term memory 
dysfunction.  The examiner stated that the veteran may 
have sustained some cumulative brain injury and that while 
he could not document a concrete amount, there was likely 
some mild worsening of memory loss after the 1985 injury 
in service.

The claim was remanded to the RO by the Board in September 
1999 in order to obtain a new VA examination and a more 
clear statement of the measurable worsening of the 
veteran's disability due to service.  The veteran 
underwent a second VA examination in May 2000.  The 
examiner noted the veteran had a somewhat tangential 
thought pattern and had difficulty organizing his thoughts 
and analytical skill.  The veteran displayed 
incoordination for finger-to-nose and fine alternating 
movements.  His balance and gait were somewhat ataxic.  
The examiner indicated that the veteran exhibited signs of 
marked intellectual impairment with borderline 
intellectual capacity.  The examiner offered his opinion 
that the 1985 inservice injury may have made a 
contribution towards worsening the veteran's underlying 
deficit.  The examiner indicated his opinion that the 1985 
injury did add to the cumulative effect overall and that 
based on his experience and medical opinion the examiner 
estimated a 20 percent contribution to the veteran's 
overall disability based on the 1985 injury.  The examiner 
later added to his report indicating that he was not able 
to objectively quantify the amount of brain injury 
occurring with the first injury prior to service, but that 
the veteran apparently did have functional capacity while 
in service.  The examiner indicated his opinion that the 
injury in service may have contributed 20 to 25 percent of 
the veteran's current status, but that this was 
speculative.

Based on the above evidence, the Board finds that the 
veteran's residuals of a head injury were aggravated by 
his military service.  The veteran definitely suffered a 
head injury prior to service.  The extent of that injury 
is well documented in the file and the injury is noted on 
the veteran's entrance examination.  The record is clear 
that the veteran suffered a head injury in service in 
1985.  It appears that he made some recovery from his 
injuries prior to entering service since the service 
entrance examination revealed no residuals of the injury.  
Dr. Burnbaum has indicated that it is certainly possible 
that his disability could have improved and then worsened 
after another injury.  The VA examiner in January 1997 
indicated that the 1985 injury may have contributed 
somewhat to memory difficulty.  The May 2000 examination 
report indicates that the in service injury may well have 
had a cumulative effect in the range of a 20 to 25 percent 
contribution to the veteran's disability.  This medical 
opinion was admittedly speculative, but it is within the 
expertise of the physician, and there is no medical 
evidence in the claims folder that contradicts this 
opinion.  Other evidence of record reflecting a decrease 
in grade point averages following the pre-service head 
injury, the increase in aptitude scores in service 
following the inservice head injury, and the post service 
head injury were presumably taken into account when the 
overall record was reviewed.  Therefore, the Board finds 
that there was a preexisting condition, that there was a 
measurable worsening based on the 1985 injury suffered in 
service, and that the effect was a 20 to 25 percent 
contribution to the veteran's current disability.  There 
is no indication that this increase in disability is the 
result of the natural progression of the disease or 
injury.  Therefore, service connection based on 
aggravation of a preexisting disability is warranted.  
38 U.S.C.A. §§ 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.306 (2002).


ORDER

Entitlement to service connection for residuals of a head 
injury, by way of aggravation, is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

